       Case 1:20-cv-00851-HBK Document 26 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ROBERTS,                                        1:20-cv-00851-HBK (PC)

12                       Plaintiff,
13           v.                                             ORDER GRANTING APPLICATION TO
                                                            PROCEED IN FORMA PAUPERIS
14    FRANCO, et al.
                                                            (Doc. No. 7)
15                       Defendants.
                                                            ORDER DIRECTING PAYMENT
16                                                          OF INMATE FILING FEE BY THE
                                                            WASCO STATE PRISON
17

18

19          Plaintiff, a prisoner, initiated this action on February 3, 2020, by filing a pro se civil rights

20   complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1, Complaint). This matter was transferred

21   from the Central District to the Eastern District of California on June 19, 2020. Plaintiff moved to

22   proceed in forma pauperis and submitted a copy of his prison trust fund statement in support. (Doc.

23   Nos. 7, 15). Plaintiff has made the showing required by § 1915(a) to proceed in forma pauperis

24   but remains obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §

25   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent (20%)

26   of the preceding month’s income credited to Plaintiff’s trust account. 28 U.S.C. § 1915(b)(2). The

27   Warden of the Wasco State Prison is required to send to the Clerk of the Court payments from

28   plaintiff’s account each time the amount in the account exceeds $10.00, until the statutory filing
                                                        1
        Case 1:20-cv-00851-HBK Document 26 Filed 03/16/21 Page 2 of 2


 1   fee is paid in full. Id.

 2       Accordingly, it is now ORDERED:

 3       1. Plaintiff's motion to proceed in forma pauperis (Doc. No. 7) is GRANTED.

 4       2. Pursuant to 28 U.S.C. § 1915 (b)(1) The Wasco State Prison Warden or his designee

 5            shall collect payments from Plaintiff’s prison trust account in an amount equal to

 6            twenty percent (20%) of the preceding month’s income credited to the prisoner’s trust

 7            account and shall forward those payments to the Clerk of the Court each time the

 8            amount in the account exceeds $10.00 until a total of $350.00 has been collected and

 9            forwarded to the Clerk of the Court. The payments shall be clearly identified by

10            Plaintiff’s name and the case number assigned to this action.

11       3. The Clerk of the Court is directed to serve a copy of this Order and a copy of Plaintiff’s in

12            forma pauperis application (Doc. No. 7) on the Warden of the Wasco State Prison located

13            at 701 Scofield Ave, Wasco, CA 93280.

14       4. The Clerk of the Court is directed to serve a copy of this Order on the Financial Department,

15            U.S. District Court, Eastern District of California, Sacramento Division.

16
     IT IS SO ORDERED.
17

18   Dated:      March 15, 2021
19                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
